              Case 2:19-cv-02002-JCJ Document 30 Filed 01/07/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                )
 JESSICA RAMSAY,                                )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )   Case No. 2:19-cv-02002-JCJ
                                                )
 NATIONAL BOARD OF MEDICAL                      )
 EXAMINERS,                                     )
                                                )
          Defendant.                            )

                                     NOTICE OF APPEAL

         Notice is hereby given that defendant National Board of Medical Examiners appeals under

28 U.S.C. § 1292(a)(1) to the United States Court of Appeals for the Third Circuit from the

Memorandum and Order (Doc. No. 28) and Order (Doc. No. 29) of this Court entered on December

31, 2019, granting plaintiff Jessica Ramsay’s motion for a preliminary injunction (Doc. No. 7).

          Dated: January 7, 2020                    Respectfully submitted,

                                                    _/s/ Robert A. Burgoyne__________
                                                    Robert A. Burgoyne (pro hac vice)
                                                    Caroline M. Mew (pro hac vice)
                                                    Perkins Coie LLP
                                                    700 13th Street, NW, Suite 600
                                                    Washington, DC 20005
                                                    Tel: (202) 654-1744
                                                    rburgoyne@perkinscoie.com

                                                    Nancy L. Goldstein (Bar No. 40019)
                                                    Hamburg & Golden, P.C.
                                                    1601 Market Street, Suite 3310
                                                    Philadelphia, PA 19103-1443
                                                    Phone: 215-255-8590
                                                    Facsimile: 215-255-8583
                                                    goldsteinnl@hamburg-golden.com

                                                    Attorneys for Defendant



146126308.1
              Case 2:19-cv-02002-JCJ Document 30 Filed 01/07/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE
         I hereby certify that on January 7, 2020, I filed a copy of the foregoing Notice of Appeal

electronically with the Court’s CM/ECF system, which will serve a copy of the document on the

following counsel of record, each of whom is registered as an ECF filer:

         Lawrence D. Berger, Esquire
         Reisman Carolla Gran & Zuba, LLP
         19 Chestnut Street
         Haddonfield, N.J. 08033
         larry@rcglawoffices.com

         Mary C. Vargas
         Michael Steven Stein
         Stein & Vargas LLP
         10 G St. NE, Suite 600
         Washington, DC 20002
         Mary.vargas@steinvargas.com
         Michael.stein@steinvargas.com

                                                      /s/ Robert A. Burgoyne________
                                                      Robert A. Burgoyne




                                                -2-
146126308.1
